Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choltco-Devlin et al (US 2020/0166089 A1), hereon referred to as Devlin.
Regarding claim 1, Devlin teaches a bicycle derailleur (17) comprising: 
	a base member (510) mountable to a bicycle frame;
	a cage assembly (565) movably coupled to the base member, wherein the cage assembly is moveable in opposite first and second directions relative to the base member (Devlin, paragraphs 0068-0083); and
	a motor (610) coupled to and moveable with the cage assembly in the opposite first and second directions, and wherein the motor is operable to move the cage assembly in the opposite first and second directions (Devlin, paragraphs 0068-0088).

Regarding claim 2, Devlin teaches the bicycle derailleur of claim 1 disclosed above, and further teaches a moveable member (615) moveably coupled to the base member with a linkage (see figs 5A-6), and wherein the cage assembly is rotatably coupled to the movable member (Devlin, paragraphs 0068-0073).

Regarding claim 3, Devlin teaches the bicycle derailleur of claim 2 disclosed above, and further teaches that the linkage further comprises first and second links extending between the base member (510) and the moveable member (615), wherein the base member, first and second links and moveable member define a four-bar linkage (figs 5A-6).

Regarding claim 4, Devlin teaches the bicycle derailleur of claim 2 disclosed above, and further teaches that the cage assembly (565) is rotatably coupled to the moveable member about a laterally extending axis (Devlin, paragraphs 0033-0088 and figs 5A-6).
Allowable Subject Matter
Claims 18-35 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art fails to teach or reasonably suggest a derailleur comprising a base member, cage assembly, and electrical generator system coupled to and moveable with the cage assembly, and wherein the generator system comprises a generator transmission and generator drive system. The claims depending on claim 18 further limit the subject matter and are therefore also allowable. Claims 26 and 29 are allowable for the same reasons as claim 18, and so are the claims depending on claims 26 and 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 5-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  similar to the reasons given above for the allowed claims, claims 5-17 contain subject matter not taught or suggested by prior art - specifically that of a generator that is coupled to the cage of the derailleur; these claims however depend on rejected claims 1-4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rodgers et al (US 2019/0233054 A1), Liao (CN 210822628 U), Komatsu et al (US 2018/0354586 A1), Shipman et al (US 2015/0111675 A1), Stuhlmuller et al (US 3919891 A), Kitamura et al (US 8721495 B2), .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651